DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Election/Restrictions
Applicant's election with traverse of Species A of Invention I (claims 1-3, 5, 8, 10, 12-14, 16 and 17) in the reply filed on October 5th, 2021 is acknowledged.  The traversal is on the ground(s) that Species I and Species II are not independent or distinct.  This is not found persuasive because the provided arguments relating to restriction on distinct species while the restriction was presented basing on process of making and product made. Furthermore, the traversal is on the ground that the species restriction should be divided into different species according to corresponding claims, rather than corresponding figures. This is not found persuasive because MPEP 808.01 never prevent the species restriction from using figures, in fact using figures can show distinction of species which sometime species are not disclosed in the claimed for preventing future burden when claim being amended. And furthermore the traversal is . This is not found persuasive because each species has distinct features that presented in the restrictions that are mutually exclusive from each other.    
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8, 10, 12, 14 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liao et al. (Pub. No.: US 2020/0058561 A1), hereinafter as Liao.
Regarding claim 1, Liao discloses a transistor with low leakage currents in Figs. 18A-18B, 25A-25B, comprising: a substrate (substrate 50) (see Fig. 25B and [0015]); a gate (gate electrode 100) formed above a gate dielectric layer (gate dielectric layer 98), wherein the gate dielectric layer has a first dielectric constant (dielectric constant of high k metal oxide such as HfO) (see Fig. 18B and [0016], [0051]); spacers (layer 88/layer 90) having a second dielectric constant (dielectric constant of layer 88 about 7) (see Fig. 18B and [0044-0045]); pad dielectric layers (dielectric layer 60) formed under the spacers and having a third dielectric constant (dielectric constant of SiO-2) (see Fig. 18B 
Regarding claim 2, Liao discloses the transistor of claim 1, wherein the gate dielectric layer is formed above a Fin-like active region, the Fin-like active region is formed above a surface of the substrate, the Fin-like active region comprises a semiconductor material, and the pad dielectric layers are formed between the spacers and the Fin-like active region (see Figs. 18A-18B and 20A-20B).
Regarding claim 3, Liao discloses the transistor of claim 1, wherein the source and the drain are formed in a first concave of the substrate and a second concave of the substrate respectively and coupled to the Fin-like active region, and top surfaces of the source and the drain are higher than a top surface of the Fin-like active region (see Figs. 18A-18B and 20A-20B).
Regarding claim 8, Liao discloses the transistor of claim 2, wherein the gate dielectric layer is formed between the gate and the fin-like active region, and further between the gate and the spacers (see Figs. 18A-18B and 20A-20B).
Regarding claim 10, Liao discloses the transistor of claim 1, wherein the fin-like active region is a channel of the transistor (channel regions 58) (see Fig. 20A-20B and [0034]).
Regarding claim 12, Liao discloses the transistor of claim 2, wherein the first dielectric constant is greater than the second dielectric constant (dielectric constant of 2 of dummy gate dielectric layer 60 is less than 4), wherein the third dielectric constant is between 1 and 4 (see [0044], [0051] and [0032]).
Regarding claim 14, Liao discloses the transistor of claim 1, wherein the gate is comprised of a p+ or n+ doped polysilicon containing material or a metal containing material (see [0052]).
Regarding claim 17, Liao discloses the transistor of claim 1, wherein the third dielectric constant is between 1 and 4 (Silicon oxide of dummy gate dielectric 60 has value between 1 and 4) (see [0032]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.

Claims 5, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (Pub. No.: US 2020/0058561 A1), hereinafter as Liao, as applied to claims 3 and 1.  
Regarding claim 5, Liao discloses the transistor of claim 3, further comprising: a first contact (left source/drain contact 112) formed above the source, wherein a first distance exists between the first contact and a corresponding spacer of the spacers (claim fails to recite how the distance being measured, so a distance can be chosen from the top portion of source/drain 112 to layer 90 on the left); and a second contact (right source/drain contact 112) formed above the drain, wherein a second distance exists between the second contact and another corresponding spacer of the spacers (claim fails to recite how the distance being measured, so a distance can be chosen from a bottom portion of source/drain contact 112 to layer 90 on the right), and the second distance is larger than the first distance (the bottom portion of source/drain contact 112 is closer to layer 90 than the top portion) (see Fig. 20B); but fails to disclose wherein top surfaces of the first contact and the second contact are higher 5 nm to 400 nm than the top surface of the fin-like active region.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have wherein top surfaces of the first contact and the second contact are higher 5 nm to 400 nm than the top surface of the fin-like active region because the height of first and second contact is required to be adequate enough for forming interconnection through devices. Since it has been held that wherein the 
Regarding claim 13, Liao discloses the transistor of claim 1, but fails to disclose a thickness of each pad dielectric layer is less than a thickness of each spacer of the spacers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a thickness of each pad dielectric layer is less than a thickness of each spacer of the spacers because having certain thickness of the dielectric layer can control parasitic capacitance that would improve the performance of the transistor. Since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, Since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 16, Liao discloses the transistor of claim 1, but fails to disclose a thickness of each pad dielectric layer is between 1nm to 15nm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a thickness of each pad dielectric layer is between 1nm to 15nm because having certain thickness of the dielectric layer can control parasitic capacitance that would improve the performance of the transistor. Since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, Since it has been held that discovering an optimum value 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818